Chambers, J.,
delivered the opinion of the court.
The claim of the appellee upon this policy of insurance, has been resisted on the ground, that under the circumstances of this case, he is to be charged with notice of the loss prior to the insurance, or at least with such neglect as will vitiate the policy. That the contents or existence of the letter of 17th April, were known to him in fact, is not alleged in the statement of facts, nor could it by any just inference be deduced therefrom, if indeed, the court could make inferences of fact, which is certainly not the case. The statement in reference to this matter is, that the appellee, on the 19th of April applied at the post office, ( where his letters remained till he called for *260them,) and received the letter of 14th of April, and on the following day, the 20th; effected the insurance; aijd that he did not call again at the post office, until 24th April, when he received the letter of 17th, informing him of the loss. It being then conceded, that the facts slated do not prove actual knowledge of the letter of 17th of April, and consequently of the loss of the schooner, we are to decide whether they make a case, from which the law will impute the consequences of knowledge, and imply concealment, suppression or negligence, on the part of the assured to vitiate the policy.
The principles advanced on the part of the appellant, on the authorities cited, may all be admitted, and yet we do not think they will furnish an affirmative answer to this question. That the assured acted with entire good faith, and without any design to impose upon himself a condition of ignorance, the facts afford sufficient evidence to prove, it is very true, that in many instances negligence will be visited with the same penalty, as wilful design to do wrong. Thus, if a party with knowledge, that his agent is in treaty for insurance, obtains information of a material fact, he is bound promptly to use the means of communicating it. The impossibility of fixing a definite limit, between prompt attention, and unreasonable delay, and the difficulty of certainly ascertaining the motives and excuses, for all intervening grades of despatch, in performing an admitted duty, make such a rule imperatively necessary. When the principles of fair dealing, as well as the rules of law, require a fact to be communicated, if known, and time enough had elapsed within which to communicate it, and a means of conveying it had presented, it would be fatal to the rights of the party to require him to prove bad motives for the delay. Justice requires the same standard in this respect for the man of active industry as for the habitually indolent, and wisely says, what a man is thus obliged to do, he must do promptly, and diligently, or bear the consequences of his neglect.
But we do not think the case before us is one where the party has neglected a duty.
*261He was under no obligation to go to the post office, nor had he as far as the facts are disclosed, any cause to expect information. In point of fact, it was solely in consequence of the loss of the schooner, that the captain did write.
The principle relied on by the appellant is, that the assured is bound to use all accessible means of information, at the very last instant of time, to ascertain the condition of the property insured.
We do not think this principle recognised by any adjudged case, and if carried out to its legitimate, indeed, necessary, results, would embarrass the whole doctrine of insurance, with complicated and endless difficulties.
We approve the opinion expressed by the county court of Baltimore, and affirm the judgment.
JUDGMENT AFFIRMED,